                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHARLES HERSCHEL,                                    )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:17-cv-02828-JMS-MJD
                                                     )
AARON WATTS Officer MPD,                             )
ERIC SMALL Officer, MPD,                             )
                                                     )
                              Defendants.            )

                                              ORDER

       This case arises from Plaintiff Charles Herschel’s arrest in Muncie, Indiana in 2015. Mr.

Herschel alleges that Muncie Police Officers Aaron Watts and Eric Small (“Defendants”)

subjected him to false arrest and imprisonment and deprived him of his rights under the Fourth

Amendment to the United States Constitution by applying excessive force to him. Defendants

have moved for summary judgment on all of Mr. Herschel’s claims and have also moved to strike

an exhibit. For the reasons described herein, the Court GRANTS Defendants’ Motion to Strike,

and GRANTS IN PART and DENIES IN PART Defendants’ Motion for Summary Judgment.

                                                  I.
                                           LEGAL STANDARD

       A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

asserted fact by citing to particular parts of the record, including depositions, documents, or

affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the
materials cited do not establish the absence or presence of a genuine dispute or that the adverse

party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

Affidavits or declarations must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant’s factual assertion

can result in the movant’s fact being considered undisputed, and potentially in the grant of

summary judgment. Fed. R. Civ. P. 56(e).

       In deciding a motion for summary judgment, the Court need only consider disputed facts

that are material to the decision. A disputed fact is material if it might affect the outcome of the

suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). In other

words, while there may be facts that are in dispute, summary judgment is appropriate if those facts

are not outcome-determinative. Montgomery v. American Airlines Inc., 626 F.3d 382, 389 (7th

Cir. 2010). Fact disputes that are irrelevant to the legal question will not be considered. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       On summary judgment, a party must show the Court what evidence it has that would

convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

(7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

2009). The Court views the record in the light most favorable to the non-moving party and draws

all reasonable inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

(7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

judgment because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827

(7th Cir. 2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and



                                                 2
the Seventh Circuit Court of Appeals has repeatedly assured the district courts that they are not

required to “scour every inch of the record” for evidence that is potentially relevant to the summary

judgment motion before them. Grant v. Trustees of Indiana University, 870 F.3d 562, 573-74 (7th

Cir. 2017). Any doubt as to the existence of a genuine issue for trial is resolved against the moving

party. Ponsetti v. GE Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

       A significant twist on the normal standard of review is at play here: when the record

evidence includes a videotape of the relevant events, the Court should not adopt the non-movant’s

version of the facts when that version contradicts what is depicted on the videotape. Scott v.

Harris, 550 U.S. 372, 379-80 (2007) (where plaintiff’s account of high-speed chase contradicted

videotape of chase, and there were no allegations that videotape was “doctored or altered in any

way, nor any contention that what it depicts differs from what actually happened,” lower court

“should have viewed the facts in the light depicted by the videotape”). Accordingly, the Court

relies primarily on videos taken from the body cameras of the police present at the scene of Mr.

Herschel’s arrest.1

                                             II.
                                    EVIDENTIARY OBJECTION

       Prior to considering Defendants’ Motion for Summary Judgment, the Court first considers

an evidentiary objection. This is necessary because the resolution of the evidentiary objection




1
  Defendants filed a disc containing several videos containing body camera and surveillance
footage at Filing No. 62. The Court will cite to those videos as follows:
     Exhibits D – Officer Watts’ Body Camera Video Part 1 is Filing No. 62-1,
     Exhibit E - Officer Watts’ Body Camera Video Part 2 is Filing No. 62-2,
     Exhibit F - Officer Watts’ Body Camera Video Part 3 is Filing No. 62-3,
     Exhibit G - Officer Small’s Body Camera Video Part 1 is Filing No. 62-4,
     Exhibit H - Officer Small’s Body Camera Video Part 2 is Filing No. 62-5, and
     Exhibit I – Jail Surveillance Video is Filing No. 62-6.

                                                 3
impacts the scope of information that the Court can consider in analyzing the substantive

arguments in the Motion for Summary Judgment.

       In their reply brief, Defendants include a Motion to Strike a memorandum by Captain Steve

Cox of the Muncie Police Department, entitled, “Complaint/Disciplinary Action – Officer Aaron

Watts # 144,” (the “Cox Memorandum”). [Filing No. 65 at 7-10.] Defendants argue that the Cox

Memorandum is “inadmissible under Federal Rules of Evidence 401 and 407” because it is

irrelevant and because it shows subsequent remedial measures. [Filing No. 66 at 2.] Mr. Herschel

did not file a sur-reply addressing the admissibility of the Cox Memorandum.

       Defendants’ second argument is easily dispensed with for reasons recently explained by

the U.S District Court for the Eastern District of Wisconsin, which held that a discharge

recommendation for a police officer was “not itself a remedial measure; the remedial measure was

[an officer’s] termination.” J.M. v. City of Milwaukee, 249 F. Supp. 3d 920, 931 (E.D. Wis. 2017)

(quoting Aranda v. City of McMinnville, 942 F.Supp.2d 1096 (D. Or. 2013) (“By it terms, this rule

is limited to measures that would have made the harm less likely to occur; it does not extend to

post-incident investigations into what did occur. The reason [for finding Rule 407 inapplicable] is

that such reports or inspections are not themselves remedial measures, and do not themselves even

reflect decisions to take or implement such measures. Although such reports or inspections might

represent the first or most preliminary steps that might eventually lead to decisions to make or

implement changes, they are not themselves excluded under Rule 407.”) (quotations and internal

citations omitted)). Therefore, there is no basis to strike the Cox Memorandum under Rule 407.

       However, Defendants’ argument that the Cox Memorandum is irrelevant under Rule 401

finds support in Thompson v. City of Chicago, in which the Seventh Circuit affirmed the exclusion

of a police department’s general orders concerning the appropriate use of force because it was



                                                4
irrelevant to a Fourth Amendment analysis. 472 F.3d 444 (7th Cir. 2006). Specifically, the

Seventh Circuit found that “[t]he fact that excessive force is not capable of precise definition

necessarily means that, while the . . . General Order may give police administration a framework

whereby commanders may evaluate officer conduct and job performance, it sheds no light on what

may or may not be considered ‘objectively reasonable’ under the Fourth Amendment. . . .” Id. at

455. Therefore, the Court found that whether the officer’s conduct conformed with the internal

general orders concerning the use of force “was irrelevant to the jury’s determination of whether

his actions . . . were ‘objectively reasonable’ under the Fourth Amendment.” Id. at 455; see also

Scott v. Suelter, 2013 WL 2181128, at *3 (C.D. Ill. May 20, 2013) (holding that the plaintiff could

not introduce evidence of any police department general order, rule, or policy or evidence of any

violation thereof to show that plaintiff’s constitutional rights were violated under the Fourth

Amendment). The Cox Memorandum specifically cites to and measures Officer Watts’ actions

against Muncie Police Department policies, [Filing No. 65 at 9], and in doing so, the Cox

Memorandum evaluates officer conduct and job performance. Accordingly, for the reasons set

forth in Thompson, the Cox Memorandum is irrelevant to a Fourth Amendment analysis.

Therefore, Defendants’ Motion to Strike the Cox Memorandum is GRANTED pursuant to Federal

Rule of Evidence 401, and the Cox Memorandum, [Filing No. 65 at 7-10], is STRICKEN.

                                             III.
                                         BACKGROUND

       The following factual background is set forth pursuant to the standards detailed in Part I.

The facts stated are not necessarily objectively true, but as the summary judgment standard

requires, the undisputed facts and the disputed evidence are presented in the light most favorable

to “the party against whom the motion under consideration is made.” Premcor USA, Inc. v.

American Home Assurance Co., 400 F.3d 523, 526-27 (7th Cir. 2005).

                                                5
          On July 21, 2015 Plaintiff Charles Herschel’s estranged wife Rhonda Herschel informed

him that she had not been making house payments with money he provided, as they had previously

agreed. [Filing No. 61-1 at 2.] That day, he was at the house in question doing landscaping with

his girlfriend when he went into the garage to take a break. [Filing No. 61-1 at 5.] After Ms.

Herschel informed Mr. Herschel that she needed money, they had a verbal “confrontation in the

kitchen,” [Filing No. 61-1 at 7], during which he threw up his hands and told her that he was done

trying to help her and that he would “come and get the rest of [his] stuff,” including his racecar.

[Filing No. 61-1 at 6.] As the verbal confrontation continued, Mr. Herschel walked through the

house and out the front door. He was “pretty fumed” and informed his estranged wife that she no

longer needed to worry about taking care of the plants because he “took care of them for her.”

[Filing No. 61-1 at 8-9.] As he left, he “took all the flowerpots and threw them,” dumping all of

the flowers out and said, “Here you go, I’m leaving.” [Filing No. 61-1 at 9.] At some point during

the verbal confrontation, Rhonda asked the couple’s son to call the police, which he did. [Filing

No. 61-1 at 9.]

          1. Mr. Hershel’s Arrest

          That evening at approximately 7:25 p.m., Officer Aaron Watts responded to a 911 dispatch

that there was a physical disturbance with people fighting at 2809 West Twickingham Drive.

[Filing No. 61-4 at 1; Filing No. 65 at 2; Filing No. 65 at 30.] En route to the residence, Officer

Watts was stopped by a man in a driveway three houses west of 2809 West Twickingham Drive

who said there was a disturbance going on down the street. [Filing No. 61-2 at 5.] As he arrived

at the house to respond to the call, Officer Watts was wearing a body camera. [Filing No. 65 at

30-31.]




                                                 6
       Upon arriving at the house, Officer Watts got out of his squad car and encountered a man

and a woman standing outside a vehicle in front of a house, and a woman sitting inside the vehicle

with the door open. [Filing No. 62-1 at 0:28-0:33.] As he approached the individuals, Officer

Watts asked, “What’s going on?” [Filing No. 62-1 at 0:38.] An individual who was later revealed

to be Mr. Hershcel replied, “There ain’t a damn thing going on . . . [inaudible] . . . conversation

going on.” [Filing No. 62-1 at 0:40.] An individual who was later revealed to be Ms. Herschel

then approached Officer Watts and said “Look,” and gestured toward the house and various pots

and overturned plants on the ground. [Filing No. 62-1 at 0:42.] Mr. Herschel then gestured with

his arms as he said to Officer Watts, “You see that? All that’s mine. And I f---ed it all up. That’s

perfectly fine. I bought it. I planted it.” [Filing No. 62-1 at 0:48.] Officer Watts then said to Mr.

Herschel, “Hey. Stop yelling,” to which Mr. Hershel retorted, “Don’t yell at me.” [Filing No. 62-

1 at 0:50-0:52.]

       Officer Watts then ordered Mr. Herschel to put his hands behind his back. Mr. Herschel

asked, “For what?” and Officer Watts again ordered him to put his hands behind his back. [Filing

No. 62-1 at 0:55-0:56.] As Officer Watts handcuffed Mr. Herschel, Mr. Herschel continued, “for

telling – asking you not to yell at me?” [Filing No. 62-1 at 1:00.] While Officer Watts handcuffed

Mr. Herschel, Mr. and Ms. Herschel continued to argue with each other. [Filing No. 62-1 at 1:00-

1:10.] During this time, Officer Watts accused Mr. Herschel of drinking and Mr. Herschel said

that he had not had anything to drink. [Filing No. 62-1 at 1:20.] “Then why are you acting like

an absolute idiot?” asked Officer Watts. [Filing No. 62-1 at 1:27.] Mr. Herschel replied, “because

I haven’t had my medication.” [Filing No. 62-1 at 1:27.] As Officer Watts continued to attempt

to handcuff Mr. Herschel, he instructed, “Release your hands. Relax your hands. Quit pulling.”

[Filing No. 62-1 at 1:27.]



                                                 7
       After handcuffing Mr. Herschel, Officer Watts instructed him to sit on the ground, which

he did, before telling Officer Watts, “I don’t have anything to say to you, sir.” [Filing No. 62-1 at

1:48-1:55.] While Mr. Herschel was seated on the sidewalk, Officer Watts ascertained that the

woman in the parked vehicle was Mr. Hershel’s girlfriend, while the woman outside of the vehicle

was Mr. Herschel’s wife. [Filing No. 62-1 at 2:00-2:01.] Ms. Herschel began explaining to Officer

Watts what occurred with the flower pots. [Filing No. 62-1 at 2:10.] Officer Watts then said, “We

got a call that you were physically hitting each other and everything,” to which Ms. Herschel

replied, “Oh, no. . . He [inaudible] the sh-t out of me.” [Filing No. 62-1 at 2:18-2:22.] She went

on to explain to Officer Watts that Mr. Herschel “just went crazy” and that he was out of his pain

medicine and has “a lot of pain issues,” including his shoulder. [Filing No. 62-1 at 2:38-2:54.]

       Officer Watts then took down the names and dates of birth of Mr. and Ms. Herschel and

Mr. Herschel’s girlfriend, Melissa Alexander. [Filing No. 62-1 at 3:20-4:07.] As Officer Watts

called the individuals’ names and birthdays into his radio, Mr. Herschel called out, “Hey, can you

loosen these up?” [Filing No. 62-1 at 4:30.] As he stood Mr. Herschel up, Officer Watts said,

“Right now, you’re under arrest for disorderly conduct and resisting law enforcement, ok?” [Filing

No. 62-1 at 4:50-4:52.] Mr. Herschel denied resisting arrest and then said, “I gotta take some

medication before I leave.” [Filing No. 62-1 at 4:52-5:22.] Officer Watts then conducted a search

of Mr. Herschel’s pockets, during which time Mr. Herschel called out, “You happy?” and Officer

Watts instructed him to stop. [Filing No. 62-1 at 5:34-5:36.] After pulling two pills out of Mr.

Herschel’s pocket, Officer Watts asked, “What are these?” [Filing No. 62-1 at 5:37.] Mr. Herschel

then asked, “Are these Tylenol?” to which Ms. Herschel replied, “It’s not Tylenol.” [Filing No.

62-1 at 5:48-6:00.]




                                                 8
        As Officer Watts continued searching Mr. Herschel, Officer Eric Small arrived on the

scene. [Filing No. 62-1 at 6:38; Filing No. 62-4 at 0:01-0:30.] Officer Watts asked Officer Small

if he would hold Mr. Herschel because Mr. Herschel was bleeding, at which point, Mr. Herschel

stated, “I’m bleeding because he’s got these f---ing handcuffs on so tight and I asked him to loosen

‘em up.” [Filing No. 62-1 at 6:42-6:48; Filing No. 62-4 at 0:35-0:38.] Officer Small then began

searching Mr. Herschel and Mr. Hershel stated that he needed “to take some medicine before I

leave – anxiety meds.” [Filing No. 62-4 at 0:55-0:59.] Officer Small replied that he was not going

to give Mr. Herschel any medicine but that he would check the handcuffs. [Filing No. 62-4 at

1:02-1:22.] Officer Small informed Mr. Herschel that he could “get a whole finger between each

one” of the handcuffs so they were “good.” [Filing No. 62-4 at 1:30-1:33.] Officer Small then

continued searching Mr. Herschel’s pockets. [Filing No. 62-4 at 1:30-2:06.]

        Officer Small was still searching Mr. Herschel, who was facing the squad car, as Officer

Watts approached the two. [Filing No. 62-4 at 0:55-0:59.] Officer Small asked Mr. Herschel,

“Where are you bleeding from?” [Filing No. 62-4 at 2:05.] Mr. Herschel responded, “I don’t

know. F---ing check it out,” and moved his arms with his hands still in handcuffs straight back

behind him. [Filing No. 62-1 at 8:16; Filing No. 62-4 at 2:05-2:08.] Mr. Herschel continued, “I

can’t see the f---ing – can I see back there?” [Filing No. 62-4 at 2:05-2:11.] As he spoke, Mr.

Hershel, whose back was facing Officer Small, swiftly turned his head and torso to his left, looking

behind him and looked down at his handcuffs and then up at Officer Small. [Filing No. 62-1 at

8:18.] As he did so, he stepped his left foot forward. [Filing No. 62-1 at 8:18.] Officer Small

turned Mr. Hershel back around and said, “You can’t see back here.” [Filing No. 62-4 at 2:11.]

Shortly thereafter, Officer Small put Mr. Herschel in the back of the squad car. [Filing No. 62-4

at 2:40.]



                                                 9
       Before leaving the scene, Officer Watts and Officer Small spoke with Ms. Herschel about

what medicine had been in Mr. Herschel’s pockets and about the possible source of the blood they

found on him. [Filing No. 62-1 at 2:41-5:12.] Officer Small noted that Mr. Herschel had many

scabs on his body and Officer Watts speculated that one of them could have come open when he

had Mr. Herschel sit on the ground. [Filing No. 62-1 at 5:12-5:20.]

       2. Mr. Hershel’s Transportation to and Arrival at the Delaware County Jail

       Officer Small transported Mr. Herschel to jail. [Filing No. 61-1 at 16.] Upon arriving at

the jail, Officer Watts opened the door to the squad car and instructed Mr. Herschel to get out of

the car. [Filing No. 62-2 at 0:31-0:40.] Thereafter, Officer Watts began to lead Mr. Herschel, who

was handcuffed, toward the jail door. [Filing No. 62-2 at 0:44.] During this time, Officer Watts

asked Mr. Herschel, “You have any other pills on you?” [Filing No. 62-2 at 0:57.] Mr. Hershel

replied that he had “just the two Tylenol,” to which Officer Watts replied, “Those are not Tylenol.”

[Filing No. 62-2 at 1:00-1:02.]     Mr. Herschel then commented that they must have been

Gabapentin, and Officer Watts agreed that they were. [Filing No. 62-2 at 1:04.] Mr. Herschel

then said, “I’m prescribed those,” and Officer Watts said, “No, you’re not. Your wife is.” [Filing

No. 62-2 at 1:06-1:08.] Mr. Herschel said, “No, I am, too - by the Cleveland Clinic.” [Filing No.

62-2 at 1:09.] Officer Watts then opened the door to the jail and led Mr. Herschel through it as he

said, “Ok.” [Filing No. 62-2 at 1:11.]

       As they entered the jail, Mr. Herschel said, “You f---ing telling me what I am and am not?

Do you know? Do you live there?” [Filing No. 62-2 at 1:12-1:16.] Officer Watts and Mr. Herschel

then turned right, after walking around a half-wall in the jail. [Filing No. 62-2 at 1:16.] As they

did so, Officer Watts said, “You do not have a prescription on you so – ” [Filing No. 62-2 at 1:16-




                                                10
1:19.] Mr. Herschel replied, “Well they are in the cabinet. I was at my residence.” [Filing No.

62-2 at 1:19-1:22.]

       After walking to the other side of the half wall, Officer Watts instructed Mr. Herschel to

have a seat. [Filing No. 62-2 at 1:22.] On that side of the half wall, there was a chair directly in

front of Mr. Herschel. [Filing No. 62-2 at 1:22.] Mr. Herschel then began to turn around to face

Officer Watts, and Officer Small appeared in the doorway. [Filing No. 62-2 at 1:23.] Officer

Watts again instructed Mr. Herschel to have a seat. [Filing No. 62-2 at 1:23.]

       As Mr. Herschel turned to his right, Officer Watts had his left hand on Mr. Herschel’s arm.

[Filing No. 62-6 at 0:08.] One second later, Officer Watts had both hands on Mr. Herschel’s upper

arms. [Filing No. 62-6 at 0:08.] As Officer Watts turned his back to the camera in the jail, [Filing

No. 62-6 at 0:10], Officer Small entered the doorway to the jail, [Filing No. 62-5 at 14:28]. As

Officer Small stepped into the doorway, Officer Watts was standing behind Mr. Hershel and had

his right arm around Mr. Herschel’s neck. [Filing No. 62-5 at 14:28.] Officer Watts then used his

left hand to pull his right hand back and pulled Mr. Herschel’s neck back. [Filing No. 62-5 at

14:28-14:30.] Officer Watts then pulled Mr. Hershel down to the ground, toward both men’s left

side. [Filing No. 62-5 at 14:31.] As Mr. Herschel moved to the ground, Officer Watts was

positioned over him. [Filing No. 62-5 at 14:31.]

       While Officer Watts had Mr. Herschel on the ground, Officer Small walked into the jail.

[Filing No. 62-5 at 14:37.] Officer Watts then said to Officer Small, “Have them come in here.”

[Filing No. 62-5 at 14:40.] Officer Small then walked toward a door, before returning to Officer

Watts and Mr. Herschel. [Filing No. 62-5 at 14:42.] While still on the ground, Officer Watts said

to Mr. Herschel, “That’s not how this is going to work. You understand? That’s not how it’s going

to work.” [Filing No. 62-5 at 14:47-14:50.] Four other officers then came through the door and



                                                11
surrounded Officer Watts and Mr. Herschel and helped them off the ground. [Filing No. 62-5 at

14:52.] The other officers then led Mr. Herschel, still in handcuffs, out of the room. [Filing No.

62-5 at 15:01.]

        3. The Lawsuit

        As a result of these incidents, Mr. Herschel filed suit against Officers Watts and Small,

raising the following claims:

       False arrest, and

       Excessive force, in violation of 42 U.S.C. § 1983 and the Fourth Amendment to the
        United States Constitution,

[Filing No. 1-1.]2 Defendants moved for summary judgment, and that Motion is now fully briefed3

and ripe for the Court’s review.


2
 Although Mr. Herschel initially brought claims against the Delaware County Sheriff and Does 1-
5, those claims were dismissed on April 10, 2018. [Filing No. 51.]
3
 In his response brief in opposition to Defendants’ Motion for Summary Judgment, it appears that
Mr. Herschel argues that he too is entitled to summary judgment. (Filing No. 64 at 2 stating,
“Whilst the Defendants’ have their issue to preclude summary judgment, the Plaintiff asserts that
they are entitled to summary judgment, and support the same”). However, Mr. Herschel neither
styled his response as a cross-motion for summary judgment nor filed the document as such in
CM/ECF. Moreover, Local Rule 7-1 provides that motions must be filed separately, and that a
“motion must not be contained within a brief, response, or reply to a previously filed motion,
unless ordered by the court.” Therefore, the Court declines to analyze Mr. Herschel’s response
brief as a cross-motion for summary judgment. Even if Mr. Herschel had properly filed a cross-
motion for summary judgment, he would not be entitled to summary judgment on any of his claims
for the reasons set forth herein.

Prior to analyzing the arguments in this case, the Court makes the additional observation that Mr.
Herschel’s brief is confusing, meandering, and replete with typographical errors and fragmented
sentences. In addition, Mr. Herschel’s brief contains a screen shot of a Microsoft Word document
without any clue as to what the screen shot purports to show. [Filing No. 64 at 14.] At times, Mr.
Herschel’s brief contains lengthy portions of text which appear to be quotations from depositions
or large excerpts from Defendants’ brief that are not clearly marked as such. Other passages
feature text that is highlighted or italicized for no stated reason. Such elements made this Court’s
review of Mr. Herschel’s brief unnecessarily cumbersome and necessitated more effort on the part
of this Court than should be required given that Mr. Herschel is represented by counsel in this
matter.
                                                12
                                                  IV.
                                             DISCUSSION

        A. False Arrest

        Defendants argue that they are each entitled to summary judgment on Mr. Herschel’s false

arrest claim. [Filing No. 61 at 7.] The Court separately discusses Mr. Herschel’s false arrest claim

as it relates to each officer.

            1. False Arrest Claim against Officer Watts

        Defendants argue that probable cause existed for Officer Watts to arrest Mr. Herschel for

all three of the charges at issue in this case as follows:

       probable cause existed to arrest Mr. Herschel for resisting law enforcement because Mr.

        Hershel “stiffened his arms when Officer Watts attempted to handcuff him,” as

        demonstrated by the video footage where Officer Watts instructed Mr. Herschel to loosen

        his arms and by Mr. Hershel’s deposition where he “acknowledged that he may not have

        moved his arms together in the manner expected by Officer Watts because he had an

        undisclosed problem with the ulnar nerve in his left arm;”

       probable cause existed to arrest Mr. Herschel for disorderly conduct because the video

        footage demonstrates that his non-political speech consisted of “yelling” that “interfered

        with Officer Watts’ attempt to gather information from Rhonda regarding the

        circumstances of the call,” followed by Mr. Herschel remaining “belligerent” and yelling

        back after Officer Watts instructed him “to stop yelling so that he could gather information

        regarding the domestic disturbance;” and

       probable cause existed to arrest Mr. Herschel for possession of a legend drug because two

        Gabapentin pills “were found loose in his pocket, rather than in a labeled prescription




                                                  13
       container,” and Mr. Herschel admitted that the pills belonged to Ms. Herschel, not to him.

       [Filing No. 61 at 8-13.]

Although Defendants argue that “probable cause existed for each of the three charges” for which

Mr. Herschel was arrested, Defendants also contend that all “that is required to defeat Plaintiff’s

false arrest claim is probable cause for one charge.” [Filing No. 61 at 13.]

       In response, Mr. Herschel alleges that “there was probable cause lacking” for each of the

three charges at issue in this case. [Filing No. 64 at 6.] First, he argues that there is a “dispute of

material fact” regarding the disorderly conduct charge because “[t]here were the core facts stated

by Officer Watts, that the dispatch was for a physical Disturbance, but there was no physical

disturbance,” [Filing No. 64 at 6], and that broken pots do not constitute substantial damage to

property under Indiana’s disorderly conduct statute, [Filing No. 64 at 9]. Further, Mr. Herschel

contends that there was no evidence “that there were those that flagged down Watts whilst en

route” because “the audio from the body cam has no such content,” [Filing No. 64 at 6], and all

that supports this contention are “naked assertions made by the Officer Watts,” [Filing No. 64 at

10.] In addition, Mr. Herschel points out that “there was the matter of the arrest being made

immediately upon [Officer Watts’] arrival at the residence,” and contends that “there was

immediate compliance” with “the authority of the police officers.” [Filing No. 64 at 6-8.] With

respect to the charge for resisting arrest, Mr. Herschel points to his “ulnar nerve issues in the left

arm” and contends that “there was nothing asked by Watts to ascertain a possible problem that

would preclude the response expected by Watts.” [Filing No. 64 at 7.] In addition, he contends

that “[t]here is a problem with Officer Watts meeting all the elements, specifically intent for

Resisting Law Enforcement.” [Filing No. 64 at 9.] With regard to the charge regarding possession

of a legend drug, Mr. Herschel contends that his possession of the pills “was a non issue but for



                                                  14
the bad first arrest of Watts.” [Filing No. 64 at 8.] Finally, in response to Defendants’ argument

that there need only be probable cause for one offense, Mr. Herschel points to a “memorandum for

the Chief of Police” written on August 4, 2015 by Captain Steve Cox, which Mr. Hershel contends

“cast[s] serious doubt with regard to presence of the required probable cause and the ability of

Officer Watts to have met all the elements of the respective charges.” [Filing No. 64 at 12.]

       In their reply brief, Defendants contend that Mr. Herschel “offers a scattered series of

statements completely void of any citation to legal authority to support his arguments.” [Filing

No. 66 at 12.] Specifically, Defendants argue that the exclusionary rule does not apply to civil

Section 1983 cases. [Filing No. 66 at 11.] Defendants then reiterate their argument that there was

probable cause to arrest Mr. Herschel for disorderly conduct and contend that Mr. Herschel

“mischaracterizes the facts with his discussion of Watts’ testimony that he was flagged down by

citizens regarding the disturbance at the Herschell (sic) residence” because Officer Watts’ sworn

testimony constitutes “evidence that such contacts occurred,” and Mr. Herschel “offers only

speculation to defeat that established fact, and such speculation is plainly insufficient to create a

dispute of fact.” [Filing No. 66 at 12.]

       Turning first to the issue of Mr. Herschel’s arrest for disorderly conduct, under Indiana

law, a person commits disorderly conduct when he or she “recklessly, knowingly, or intentionally:

(1) engages in fighting or in tumultuous conduct; (2) makes unreasonable noise and continues to

do so after being asked to stop; or (3) disrupts a lawful assembly of persons.” Ind. Code § 35-45-

1-3(a). Under the second subpart, “[t]o convict for disorderly conduct, the trier of fact must find

that there was unreasonable noise, followed by an admonition to stop, which was in turn followed

by more unreasonable noise.” Martin v. State, 499 N.E.2d 273, 275 (Ind. Ct. App. 1986). The

Indiana Supreme Court has held that this subpart “is aimed at the intrusiveness and loudness of



                                                 15
expression, not whether it is obscene or provocative,” and went on to observe that “one could

violate the section by reading the scriptures in an unreasonably loud manner, or exploding

firecrackers in the middle of the night.” Ruiz v. State, 88 N.E.3d 219, 225 (Ind. Ct. App. 2017)

(quoting Price v. State, 622 N.E.2d 954, 960 n.6 (Ind. 1993) (internal citations omitted)).

       Despite Mr. Hershel’s criticism of Defendants’ discussion of political speech as “esoteric,”

[Filing No. 64 at 10], “Indiana has recognized that there are significant limits on what facts can

properly support a disorderly conduct arrest for loud or offensive speech, where the speech is

political in nature,” Griggs v. City of Fort Wayne, 2017 WL 4181142, at *10 (N.D. Ind. Sept. 21,

2017). Where an individual’s expression “focuses on the conduct of a private party, including the

speaker himself, it is not political.” Anderson v. State, 881 N.E.2d 86, 90 (Ind. Ct. App. 2008)

(citation omitted). “The claimant bears the burden of proving that the expressive activity was not

an abuse of his right to free speech by showing that his expression was political,” at which point

“the burden shifts to the State to show that it did not materially burden the claimant’s opportunity

to engage in political expression.” Id. at 90 (citations omitted).

       Mr. Herschel has made no attempt to meet his burden of showing that his speech was

political and, to the contrary, expresses confusion as to why Defendants discuss political speech at

all. [Filing No. 64 at 10 (“This is properly part of [Defendants’] position?”).] Therefore, the Court

need only conduct a more basic analysis under Indiana’s disorderly conduct statute to determine

whether Mr. Herschel made unreasonable noise and continued to do so after being asked to stop.

       On this point, there is no genuine issue of material fact. Officer Watts’ body camera clearly

shows that Mr. Herschel gestured with his arms as he said to Officer Watts, “You see that? All

that’s mine. And I f---ed it all up. That’s perfectly fine. I bought it. I planted it.” [Filing No. 62-

1 at 0:48.] Thereafter, Officer Watts said to Mr. Herschel, “Hey. Stop yelling,” and Mr. Hershel



                                                  16
replied, “Don’t yell at me.” [Filing No. 62-1 at 0:50-0:52.] In addition, in his deposition, Mr.

Herschel testified that the interactions he had with his estranged wife just prior to Officer Watts’

arrival on the scene had him “pretty fumed.” [Filing No. 61-1 at 8-9.] Consistent with the

foregoing, Mr. Herschel’s encounter with Officer Watts prior to Officer Watts handcuffing him

fits within Indiana’s definition of disorderly conduct as it involved Mr. Herschel yelling, followed

by an admonition to stop, followed by more yelling on his part. See Martin, 499 N.E.2d at 275.

By itself, the evidence on Officer Watts’ body camera is sufficient to show that there was probable

cause to arrest Mr. Herschel for disorderly conduct. But the Court will briefly address an additional

issue raised by Mr. Herschel.

       Mr. Herschel makes much of Officer Watts’ testimony that he was stopped on his way to

the scene by a neighbor three houses west of 2809 West Twickingham Drive who said there was

a disturbance going on down the street. [Filing No. 61-2 at 5.] He points out that Officer Watts’

body camera did not capture this interaction, which is true. However, this is not enough to create

a genuine issue of material fact. “Mere ‘metaphysical doubt as to the material facts’ is not enough”

to create a genuine issue of material fact. Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). Moreover,

setting aside the issue of observers and neighbors, as previously stated, the evidence on Officer

Watts’ body camera is enough to show that probable cause existed for Mr. Herschel’s arrest.

       As a result of finding that there was probable cause for Officer Watts to arrest Mr. Herschel

for disorderly conduct, the Court need not consider the parties’ various arguments concerning the

charges for resisting arrest or possession of a legend drug. See Holmes v. Vill. of Hoffman Estate,

511 F.3d 673, 682 (7th Cir. 2007) (citing Devenpeck v. Alford, 543 U.S. 146 at 153 (2004);

Pourghoraishi v. Flying J, Inc., 449 F.3d 751, 762 (7th Cir. 2006) (“probable cause to believe that



                                                 17
a person has committed any crime will preclude a false arrest claim, even if the person was arrested

on additional or different charges for which there was no probable cause”)). Officer Watts is

therefore entitled to summary judgment on Mr. Herschel’s false arrest claim against him.

       Prior to turning to Officer Small’s involvement in the arrest, the Court notes that

Defendants raise a qualified immunity defense as an alternative ground for summary judgment.

[Filing No. 61 at 20.] The crux of Defendants’ argument on this point is that even if probable

cause did not exist to arrest Mr. Herschel, Defendants are nonetheless entitled to summary

judgment because “the probable cause determination was certainly sufficiently close that an officer

reasonably could have believed that probable cause existed, even if that belief ultimately was

mistaken.” [Filing No. 61 at 21 (citations omitted).] Mr. Hershel refutes this argument, arguing

that Officer Watts made “cumulative” mistakes during the arrest. [Filing No. 66 at 22.]

       “A grant of qualified immunity is distinct from a victory on the merits, in that qualified

immunity recognizes a right not to litigate.” Hernandez v. Cook Cty. Sheriff’s Office, 634 F.3d

906, 912 n.8 (7th Cir. 2011) (citing Mitchell v. Forsyth, 472 U.S. 511, 527-28 (1985)).

“Substantive qualified immunity analysis encompasses two distinct questions: (1) whether

defendants violated a constitutional right; and (2) whether that right was clearly established at the

time of the challenged conduct.” Williams v. Cline, 902 F.3d 643, 648 (7th Cir. 2018) (quotations

omitted). In other words, “[q]ualified immunity protects public employees who do not violate

clearly established law.” Comsys, Inc. v. Pacetti, 893 F.3d 468, 474 (7th Cir. 2018).

       Having found that probable cause supported Mr. Herschel’s arrest, the Court need not

analyze the parties’ alternative arguments on qualified immunity. Instead, the Seventh Circuit’s

reasoning in Levan v. George is instructive: “[i]f the undisputed facts demonstrated that the

officers had probable cause to arrest [the plaintiff], then he could not prevail on his claim of



                                                 18
wrongful arrest; the officers would be entitled to prevail on the merits, as well as on the first

element of the qualified immunity defense.” 604 F.3d 366, 369 (7th Cir. 2010). Such is the case

here. Officer Watts had probable cause to arrest Mr. Herschel, and therefore, in conducting the

arrest, Officer Watts did not violate Mr. Herschel’s constitutional rights. As such, Mr. Herschel

has failed to meet his burden under the prevailing test for qualified immunity, and Officer Watts

is entitled to summary judgment not only on the merits, but also on the grounds of qualified

immunity.

          For the forgoing reasons, Defendants’ Motion for Summary Judgment, [Filing No. 60], is

GRANTED as to Mr. Herschel’s false arrest claim against Officer Watts.

             2. False Arrest Claim against Officer Small

          With regard to Officer Small, Defendants argue that he “lacked personal involvement” in

Mr. Herschel’s arrest and that “Officer Watts had already formed his understanding of the probable

cause leading to Plaintiff’s arrest for resisting law enforcement and disorderly conduct by the time

Officer Small arrived on the scene.” [Filing No. 61 at 14.]

          In response, Mr. Herschel states that Defendants’ argument that Officer Small lacked

personal involvement in his arrest “is a correct statement for this part of the case.” [Filing No. 64

at 13.]

          In their reply brief, Defendants argue that Mr. Herschel “essentially has conceded that

Officer Small lacked involvement in Plaintiff’s arrest and is entitled to summary judgment on this

portion of Plaintiff’s claim.” [Filing No. 66 at 14.]

          Officer Small is entitled to summary judgment on Mr. Herschel’s false arrest claim for a

number of reasons. First, as the Court previously found, probable cause existed to arrest Mr.

Herschel.



                                                 19
       Second, the Court agrees that the facts most favorable to Mr. Herschel do not show the

requisite level of personal involvement on the part of Officer Small to hold him liable for false

arrest. Officer Small arrived on the scene well after Officer Watts had already arrested Mr.

Herschel, [Filing No. 62-1 at 6:38; Filing No. 62-4 at 0:01-0:30], and thereafter, Officer Small

held Mr. Herschel, searched his pockets, and placed him in the squad car. At most, Officer Small

was Mr. Herschel’s temporary custodian, which is insufficient personal involvement to hold

Officer Small liable for false arrest. See Morfin v. City of E. Chicago, 349 F.3d 989, 1000-01 (7th

Cir. 2003) (finding that an officer whose only involvement with plaintiff was to transport him for

booking was a temporary custodian and nothing else, which did not suffice to hold the officer

liable for alleged constitutional violations); Maltby v. Winston, 36 F.3d 548, 559 (7th Cir.1994)

(holding that sheriff who transported and otherwise acted as custodian of arrestee could not be

liable for alleged constitutional violation of arrest without probable cause). Moreover, Mr.

Herschel admits that Officer Small lacked personal involvement in his arrest. Therefore, Officer

Small is entitled to summary judgment on Mr. Herschel’s false arrest claim because he lacked

sufficient personal involvement in the same.

       Lastly, having found that probable cause supported Mr. Herschel’s arrest, Officer Small is

immune from suit for the same reason that Officer Watts is - Mr. Herschel has failed to meet his

burden under the prevailing test for qualified immunity because no constitutional violation

occurred incident to his arrest.

       For the forgoing reasons, Defendants’ Motion for Summary Judgment, [Filing No. 60], is

GRANTED as to Mr. Herschel’s false arrest claim against Officer Small.




                                                20
        B. Excessive Force

        Defendants also move for summary judgment on Mr. Herschel’s excessive force claim.

[Filing No. 61 at 7.] The Court discusses Mr. Herschel’s excessive force claim as it relates to each

officer in turn.

             1. Excessive Force Claim against Officer Watts

        Defendants argue that “Officer Watts did not use excessive force in his interaction with”

Mr. Herschel. [Filing No. 61 at 17.] Instead, Defendants contend that as Officer Watts entered

the jail, Mr. Herschel became “argumentative and hostile” and “suddenly jerked his arm away

from Officer Watts, spun around to face him, and moved as if he was going to kick, head-butt, or

spit at Officer Watts.” [Filing No. 61 at 18.] Based on these actions, Defendants argue that

“Officer Watts believed he was in imminent danger of [Mr. Herschel] using force against him”

and in order to prevent Mr. Herschel “from using force against him, Officer Watts secured [Mr.

Herschel’s] neck and head and took him to the ground.” [Filing No. 61 at 18.] Defendants argue

that Mr. Herschel’s “actions and words demonstrated to Officer Watts that he did not submit to his

authority and that reasonable force was necessary to obtain control of the situation.” [Filing No.

61 at 19.]

        In response, Mr. Herschel contends that “Timing remains a material [point] in the instant

matter” and points to Officer Watts’ testimony that Officer Watts put Mr. Herschel on the ground

within 20 seconds of entering the jail. [Filing No. 64 at 18.]

        In their reply brief, Defendants point out that Mr. Herschel admits that he turned the corner

of the counter and that the video footage “clearly demonstrates” that Mr. Herschel was facing

Officer Watts when the force was used. [Filing No. 66 at 14-15.] In addition, Defendants reiterate

that this situation was analogous to a number of cases in which courts “approved of officers using



                                                 21
a takedown or tackling maneuver on suspects exhibiting a range of forms of resistance.” [Filing

No. 66 at 15.]

       “Excessive force claims are reviewed under the Fourth Amendment’s objective

reasonableness standard.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (citing Graham

v. Connor, 490 U.S. 386, 395 (1989)). “The reasonableness of an officer’s actions must be

determined by examining the specific circumstances of the arrest, including the severity of the

crime at issue, whether the suspect poses an immediate threat to the safety of the officers or others,

and whether he is actively resisting arrest or attempting to evade arrest by flight.” Avina v. Bohlen,

882 F.3d 674, 678 (7th Cir. 2018) (internal citations and quotations omitted).

       The problem with Defendants’ argument is that evidence in this matter must be viewed in

the light most favorable to Mr. Herschel. The video evidence in this matter shows that Mr.

Herschel was facing Officer Watts when the force occurred, but it also shows that Officer Watts

had just instructed Mr. Herschel to sit on the chair that was behind him. In order to comply with

this instruction, Mr. Herschel had to turn to face Officer Watts. What occurred between Mr.

Herschel turning around and Officer Watts applying force to him was extremely fast and presents

a fact issue as to whether Officer Watts’ reaction to Mr. Herschel’s actions – however those actions

may be characterized – was reasonable. This is enough to defeat Officer Watts’ Motion for

Summary Judgment.

       The Court also notes that this case is easily distinguishable from the cases Defendants

present, which involve police force against individuals who were clearly resisting law

enforcement, see, e.g., Boothe v. Wheeling Police Officer Sherman (Star #155), 190 F. Supp. 3d

788, 799 (N.D. Ill. 2016) (in which a student “may have stopped resisting once she was on the

ground, but, as the state court held beyond a reasonable doubt, she was resisting when [the officer]



                                                 22
was escorting her from the cafeteria”), or suspects who were not in custody, see, e.g., Dawson,

803 F.3d at 834 (finding that in a case brought by the father of a suspect “a reasonable officer

under these circumstances could reasonably believe it was necessary to tackle [the father] to protect

[the] Officer [] from [his] interference with a lawful arrest”); Brooks v. City of Aurora, Ill., 653

F.3d 478, 487 (7th Cir. 2011) (finding that “controlling law would not have communicated to a

reasonable officer the illegality of applying pepper spray to an arrestee who has ceased active,

physical resistance for a couple of seconds but has not submitted to the officer’s authority, has not

been taken into custody and still arguably could pose a threat of flight or further resistance”).

Unlike the plaintiffs in Dawson and Brooks, Mr. Herschel was in police custody and was

handcuffed when Officer Watts applied force to him. And unlike the plaintiff in Boothe, it is far

from clear from the video evidence that Mr. Herschel was resisting Officer Watts when the force

occurred. In short, the evidence in this case shows the existence of a genuine issue of material fact

as to the reasonableness of Officer Watts’ belief about how and how much Mr. Herschel was

resisting Officer Watts in the seconds before he was taken to the ground.

       As a final matter with regard to Officer Watts, this case presents an instance in which a

genuine issue of material fact precludes a qualified immunity defense at this stage because the

factual dispute in question prevents this Court from determining whether Officer Watts violated a

constitutional right.   See Williams, 902 F.3d at 648; Levan, 604 F.3d at 370.            Therefore,

Defendants’ Motion for Summary Judgment, [Filing No. 60], is DENIED as it relates to Mr.

Herschel’s excessive force claim against Officer Watts.

           2. Excessive Force Claim against Officer Small

       With regard to Officer Small, Defendants argue that Officer Small is entitled to summary

judgment on Mr. Herschel’s excessive force claim because he “was not involved in any use of



                                                 23
force against” Mr. Herschel. [Filing No. 61 at 19.] Specifically, Defendants argue that the “body

camera footage from Officer Watts and Officer Small, as well as the jail surveillance video” shows

that “[b]y the time [Officer Small] was able to respond to the situation, Officer Watts had [Mr.

Herschel] under control.” [Filing No. 61 at 19.]

       In his response brief, Mr. Herschel merely states that “Officer Eric Small passively stood

by, permitting Officer Watts to act as he did in the matter, to the detriment of Charles Herschell

(sic) on July 21, 2015, at the Delaware County Jail.” [Filing No. 64 at 21.]

       In their reply brief, Defendants reiterate their argument that Officer Small lacked sufficient

personal involvement to be held liable for Mr. Herschel’s excessive force claim. [Filing No. 66 at

16.] Specifically, Defendants contend that “[b]y the time Officer Small realized something was

going on, he was unable to intervene, and he immediately banged on the door to booking in order

to obtain further assistance.” [Filing No. 66 at 16.] Further, Defendants argue that “Officer Small

had no reason to believe that a constitutional violation had occurred with which he was needed to

intervene.” [Filing No. 66 at 16.]

       Individual liability under § 1983 “requires personal involvement in the alleged

constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017). A

plaintiff “must demonstrate a causal connection between (1) the sued officials and (2) the alleged

misconduct.” Id. at 657 (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (“Section

1983 creates a cause of action based on personal liability and predicated upon fault.

An individual cannot be held liable in a § 1983 action unless he caused or participated in an alleged

constitutional deprivation. . . . A causal connection, or an affirmative link, between the misconduct

complained of and the official sued is necessary.”) (emphasis in original)). In a § 1983 action

alleging excessive force, “a defendant police officer may be held to account both for his own use



                                                 24
of excessive force on the plaintiff, as well as his failure to take reasonable steps to attempt to stop

the use of excessive force used by his fellow officers.” Sanchez v. City of Chicago, 700 F.3d 919,

925-26 (7th Cir. 2012) (citations omitted). As a bystander, an officer “can be held liable under §

1983” if the plaintiff can show that the officer “(1) had reason to know that a fellow officer was

using excessive force or committing a constitutional violation, and (2) had a realistic opportunity

to intervene to prevent the act from occurring.” Lewis v. Downey, 581 F.3d 467, 472 (7th Cir.

2009) (citations omitted).

       Therefore, Defendants’ contention Officer Small “did not engage in any use of force”

against Mr. Herschel, [Filing No. 61 at 19], misses the point. Regardless of whether Officer Small

himself engaged in use of force, he can still be held liable for a failure to take reasonable steps to

attempt to stop the use of excessive force used by his fellow officers.

       In Abdullahi v. City of Madison, for example, the Seventh Circuit considered a claim for

the failure to intervene to stop excessive force. 423 F.3d 763 (7th Cir. 2005). In Abdullahi, an

officer knelt on a Jamal Mohamed’s shoulder or back for 30-40 seconds, causing Mr. Mohamed’s

death two minutes later. Id. at 769. In considering the liability of officers standing by on the

scene, the Court of Appeals cautioned that the analysis for failure to intervene to stop excessive

force “almost always implicate[s] questions of fact for the jury: ‘Whether an officer had sufficient

time to intervene or was capable of preventing the harm caused by the other officer is generally an

issue for the trier of fact unless, considering all the evidence, a reasonable jury could not possibly

conclude otherwise.’” Id. at 774 (quoting Lanigan v. Village of East Hazel Crest, Ill., 110 F.3d

467, 478 (7th Cir. 1997)). Accordingly, the Court held that depending upon how a jury evaluated

the evidence in the excessive force claim, “it could conclude, consistent with the evidence, that

one or more of the other officers could and should have attempted to prevent Mohamed’s injuries.”



                                                  25
Abdullahi, 423 F.3d at 774. (7th Cir. 2005). In short, “given that the excessive force claim . . . is

not amenable to summary judgment, the associated failure to intervene claims must go to trial as

well.” Id. at 774. The Court of Appeals also rejected the defendant’s qualified immunity

argument, finding that “since the very nature of” the force applied “remains undetermined, one

can only speculate as to how visually obvious any violation of Mohamed’s rights might have

been.” Id. at 775.

        In other words, without knowing what [the officer who applied the force] did or
        how his conduct appeared to onlookers, it would be difficult to say that, as a matter
        of law, a reasonable officer could not have known that [his] conduct violated
        Mohamed’s constitutional rights. A jury should decide whether [the officer who
        applied the force’s] actions would have made it clear to a reasonable officer that
        intervention was warranted, and, if so, whether [the onlookers] had a realistic
        opportunity to intervene.

Id. at 775.

        Abdullahi may initially seem analogous to this case, but a closer looks reveals an important

difference. Abdullahi involved excessive force during a takedown and, more importantly, during

the time period after the takedown – 30 to 40 seconds during which Mr. Mohamed was held on

the ground with an officer kneeling on his shoulder or back, causing his lung to collapse and,

ultimately, his death. By contrast, Mr. Herschel does not argue that what occurred after the

takedown constitutes excessive force. Rather, it is the takedown itself that is at issue in this case.

With regard to Officer Small, then, the question of what occurred after the takedown is no

consequence to Mr. Herschel’s § 1983 excessive force claim. Officer Small’s opportunity to

intervene was significantly narrower than that faced by the officers in Abdullahi, and this

difference, combined with the undisputed evidence, makes this the rare case where a reasonable

jury could not possibly conclude that Officer Small had sufficient time to intervene or was capable

of preventing the harm caused by Officer Watts.



                                                 26
         From beginning to end, the takedown took approximately 5 seconds. [Filing No. 62-6 at

0:09-0:14; Filing No. 62-5 at 14:28-14:31.] Video footage from the jail and from Officer Small’s

body camera reveal that he was in the doorway to the jail when the takedown began. [Filing No.

62-5 at 14:28.] Given the distance between Officer Small and Mr. Herschel and the speed of the

takedown, no reasonable jury could conclude that Officer Small had sufficient time to intervene

or was capable of preventing any harm caused by Officer Watts. The second necessary element –

“a realistic opportunity to intervene to prevent the act from occurring” – is wholly unsupported by

evidence here. Lewis at 472. As such, Officer Small is entitled to summary judgment on Mr.

Herschel’s excessive force claim.

         As a final matter, the Court notes that having found that Officer Small did not have

sufficient time to intervene, Officer Small is immune from suit because no constitutional violation

occurred incident to his failure to intervene.     Therefore, Defendants’ Motion for Summary

Judgment, [Filing No. 60], is GRANTED as to Mr. Herschel’s excessive claim against Officer

Small.

                                               IV.
                                            CONCLUSION

         For the reasons described herein, the Court GRANTS Defendants’ Motion to Strike the

Cox Memorandum, [Filing No. 65 at 7-10].

         In addition, the Court GRANTS IN PART and DENIES IN PART Defendants’ Motion

for Summary Judgment, [60], as follows:

         The Court GRANTS Defendants’ Motion as to:

        all claims for false arrest, and

        the excessive force claim against Officer Small.

The Court DENIES Defendants’ Motion as to:


                                                 27
      the excessive force claim against Officer Watts.

       The Court requests that the Magistrate Judge confer with the parties at his earliest

convenience regarding possible resolution of the remaining claims.




        Date: 10/17/2018




Distribution via ECF only to all counsel of record.




                                               28
